Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 1 of 15




                        EXHIBIT
                          "B"
Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 2 of 15




                          EXHIBIT
                           "B-1"
                                                    Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 3 of 15

                                                                     2021-03824 / Court: 061
CertifiedDocumentNumber:94031463-Page1of6
CertifiedDocumentNumber:94031463-Page2of6   Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 4 of 15
CertifiedDocumentNumber:94031463-Page3of6   Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 5 of 15
CertifiedDocumentNumber:94031463-Page4of6   Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 6 of 15
CertifiedDocumentNumber:94031463-Page5of6   Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 7 of 15
CertifiedDocumentNumber:94031463-Page6of6   Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 8 of 15
               Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 9 of 15




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 18, 2021


     Certified Document Number:        94031463 Total Pages: 6




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 10 of 15




                     EXHIBIT
                      "B-2"
    Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 11 of 15                                2/25/2021 1:36 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 50917708
                                                                                                              By: Kevin Childs
                                                                                                    Filed: 2/25/2021 1:36 PM

                                      CAUSE NO. 2021-03824

LISA ANDERSON                      §                           IN THE DISTRICT COURT OF
      Plaintiff,                   §
                                   §
V.                                 §                           HARRIS COUNTY, TEXAS
                                   §
PARKWAY PROPERTY INVESTMENTS, §
LLC and GWP 3800 BUFFALO SPEEDWAY, §
LLC                                §
      Defendants.                  §                           61ST JUDICIAL DISTRICT


              DEFENDANT, PARKWAY PROPERTY INVESTMENTS, LLC’S
                ORIGINAL ANSWER AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, PARKWAY PROPERTY INVESTMENTS, LLC, hereafter referred to

as Defendant, and files this Original Answer in response to the claim(s) of LISA ANDERSON,

hereafter referred to as Plaintiff, and respectfully shows the Court and Jury the following:

                                                  I.

       Defendant, PARKWAY PROPERTY INVESTMENTS, LLC is not a proper party to this

lawsuit as it did not own, operate, or have care, custody or control over the property and area in

question.

                                                  II.

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies each and

every, all and singular, the material allegations contained in Plaintiff’s Original Petition, and

demands strict proof thereof as required by the constitution and laws of the State of Texas.

                                                 III.

       Pleading further, Defendant asserts that the incident made the basis of this suit and/or

Plaintiff’s alleged injuries were proximately caused by the sole negligence or contributory
    Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 12 of 15




negligence and other conduct on the part of the Plaintiff, LISA ANDERSON, including failure

to use ordinary care.

                                                 IV.

       Defendant further answers and says that if the Plaintiff has suffered or is suffering from

any illness, disease, or condition which, in whole or in part was and is the result of some prior or

subsequent accident, injury, disease, physical defect, or bodily condition and which did not

proximately result from the occurrence made the basis of this suit, then Plaintiff is not entitled to

recover for those damages in connection with the incident in question.

                                                 V.

       If Plaintiff is claiming loss of income or earning capacity, Defendant pleads the defense set

forth in Tex. Civ. Prac. and Rem. Code Section 18.091, requiring Plaintiff to prove her loss of

earnings and/or loss of earning capacity in the form which represents her net loss after reduction for

income tax payments or unpaid tax liability on said loss of earnings claim pursuant to any federal

income tax law. Additionally, Defendant requests the Court to instruct the jury as to whether any

recovery for compensatory damages, if any, sought by the Plaintiff, is subject to federal and state

income taxes.

                                                 VI.

       Further, Defendant affirmatively seeks the protection of any statute and/or law which caps,

restricts, limits or modifies the amount of monetary damages which might be awarded against it in

connection with this lawsuit.

                                                VII.

       Further, to the extent that the medical expenses and/or health care expenses exceed the

amount actually paid on behalf of Plaintiff, this Defendant asserts the statutory defense set forth in




                                                  2
    Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 13 of 15




§41.0105 of the Texas Civil Practice & Remedies Code; thus, recovery of medical and/or health

care expenses by the Plaintiff are limited to the amount actually paid by or on behalf of the Plaintiff.

                                                 VIII.

          Defendant further alleges a failure to mitigate damages on the part of the Plaintiff to the

extent any of her medical treatment was not covered by a policy providing medical coverage as

required by law, or if she failed to submit any or all of her medical bills to her health insurance

provider. Defendant further alleges a failure to mitigate to the extent that the Plaintiff may have

delayed seeking medical treatment and/or failed to comply with medical treatment, protocols and

advice.

                                                  IX.

          Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby provides

actual notice that any and all documents produced by any party involved in this case will be

considered self-authenticated and may be used at any pretrial proceeding and/or at the trial of this

matter.

                         DESIGNATED E-SERVICE EMAIL ADDRESS

          Pursuant to TRCP, Rule 21 (f) (2) and 21 (a), the following is designated as the

undersigned’s ONLY valid email address for electronic service of documents (i.e., pleadings,

motions, discovery, and notices): EservHous@travelers.com Service through any other email

address will be considered invalid.

          All other communications which are not related to the service of documents should be sent

to the undersigned’s personal email address, reflected below.




                                                   3
       Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 14 of 15




         WHEREFORE, PREMISES CONSIDERED, Defendant, PARKWAY PROPERTY

INVESTMENTS, LLC, having answered herein, prays that Plaintiff take nothing by this suit, that

Defendant be discharged without delay, that Defendant be awarded all costs of Court, and all further

relief, both general and special, legal and equitable, to which Defendant may be justly entitled.

                                               Respectfully submitted,

                                               DEAS & ASSOCIATES



                                               ____________________________________
                                               J. PRESTON WROTENBERY
                                               TSB No. 22083400
                                               MAILING ADDRESS:
                                               P.O. Box 64093
                                               St. Paul, MN 55164-0093
                                               PHYSICAL ADDRESS:
                                               4650 Westway Park Blvd., Ste. 150
                                               Houston, Texas 77041
                                               (281) 606-8968
                                               (281) 606-8970 (Fax)
                                               Personal Email: jwrotenb@travelers.com
                                               *ESERVICE ONLY: EservHous@travelers.com
                                               (*only use for service of pleadings and discovery)
                                               ATTORNEY FOR DEFENDANT,
                                               PARKWAY PROPERTY INVESTMENTS, LLC



                                         JURY DEMAND

         Defendant formally requests a trial by jury and tenders payment in satisfaction of the jury

fee.




                                                  4
    Case 4:21-cv-00625 Document 1-2 Filed on 02/26/21 in TXSD Page 15 of 15




                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a true and correct copy of the above and foregoing

instrument has been forwarded to all known counsel of record, or parties pro se, as listed below

by either regular mail, certified mail, return receipt requested, hand delivery, facsimile and/or

electronic transmission, on this the 25th day of February, 2021.


John J. Kahn, Jr.                            Via E-Service: john@kahnlawyers.com
Jennifer H. Kahn                             Via E-Service: jennifer@kahnlawyers.com
The Kahn Law Firm, PC
2225 County Road 90, Ste. 109
Pearland, Texas 77584
ATTORNEYS FOR PLAINTIFF




                                             ____________________________________
                                             J. PRESTON WROTENBERY




                                                 5
